DALLAS, Circuit Judge
(dissenting). I am unable to concur in the conclusion reached by the majority of the court upon the controlling question in this case, — the effect to be ascribed to the receipt of February 19, 1894. I agree that this “is not to be found in any name which the parties may have given to the instrument, and not alone in any particular provisions it contains, disconnected from all others, but in the ruling intention of the parties, gathered from all the language they have used. It is the legal effect of the whole which is to be sought for. The form of the instrument is of little account.” Heryford v. Davis, 102 U. S. 243, 26 L. Ed. 100. I agree, too, that it is the province of the court to “carry out the intent of the parties as gathered from the whole instrument and the state of affairs existing at the time it was made.” Canal Co. v. Hill, 15 Wall. 103, 21 L. Ed. 68. And I quite agree that the familiar rule respecting the interpretation of documents in the light of surrounding circumstances, which was obviously in mind when the language last quoted was used, must be resorted to in endeavoring to solve the question of construction which is here presented. The point is not as to the acceptance of that rule, but as to the consequence which results from its application to the particular circumstances of this case.
Placing ourselves in the situation of the parties when this receipt was given, we find that the circumstances which they must have liad in view were as follows: Eainey, being in possession, had, within the time specified in the agreement of purchase, made a claim for “shortage of 16 acres, * * * to be deducted from the first installment of bond and mortgage given by me [Rainey] to you [Hogsett] for balance of purchase money, as provided for in said agreement.” Hogsett did not assert, and could not have truly asserted, that this claim was not made in accordance with the terms of the agreement referred to', but he rejected it as being wholly unfounded, and then insisted, and thereafter maintained, that there was not in fact any shortage whatsoever. This, then, was the condition of affairs on the day preceding that upon which the first installment of the mortgage debt matured. Rainey had made a claim, for which, if correct, he was entitled to be credited against the installment then about to fall due. This claim, and no other, had been made within the prescribed period, and the only difference between the parties related to that identical claim, and to nothing else. Rainey alleged that there was a shortage of 1C acres. Ilog-sett denied the existence of any shortage, and the issue thus joined presented the one obstacle which impeded the settlement of the amount falling due on the morrow. The right of Rainey to demand a deduction for a specific shortage had been exercised and exhausted. The “ruling intention,” as “gathered from all the language used” in the principa! agreement, — the “legal effect of the whole” of that instrument, — was not that Rainey should be accorded an allowance *211l'or any shortage that might exist, hut only for such shortage as he might designate and claim within three months. Heryford v. Davis, supra. Consequently, the question of the extent of the shortage was not entirely open when the íeceipt. of February 19, 1894, was given. The question had been circumscribed by the claim which had been made, and nothing remained unclosed but the contention concerning the correctness of that claim. The parties were dealing with an actual situation, and the paper of February 19, 1894, contained nothing to warrant the assumption that they intended thereby to ignore that situation, or to vary their more formal previous contract, further or otherwise than as in and by the receipt itself (which says nothing whatever about extending the time for making claim) was expressly provided. Under and with reference to the claim already made, there was an existing dispute as to whether there was any shortage. This dispute it was which stood in the way of adjustment and payment of the first installment under the 'mortgage; and hence it was agreed, not that Rainey might add to his claim, but that the amount: to he deducted on account of it should be abated from the payment to mature a year later, instead of from the presently due installment, and that "the amount of said shortage” should “be ascertained,” not a further claim be made, “within six mouths.” The words, “if there is any shortage in the said quantity of 500 acres,” were used in the original contract, hut it cannot be doubted that the shortage to be allowed for under that contract was limited to any shortage that should be claimed for within three months. Why, then, should it be supposed that the equivalent language of the receipt, namely, “if there shall be any shortage in the acreage of coal,” was intended to be unquali-fiedly inclusive? When the original agreement was entered into, a claim was contemplated; when the receipt was given, that claim had been made. In the one instance, the term “any shortage” was defined by the provision requiring a claim within a fixed time; in the-oilier, by the fact that a claim had, within that time, been actually presented. If it had been intended to broadly reopen the whole question of shortage, nothing would have been easier than to plainly express that intention; but this was not done, and, in view of the circumstances which have been referred to, I do not think such intent can rightly he inferred from the employment of the words “any shortage.” Those words should be relatively considered, and not in the abstract, nor with absolute literality, to the end that the whole reason of the thing may be regarded, and (lie object in view — the postponement of a dispute, not the expansion of its subject-matter — shall be effected. In Heed v. Insurance do., 95 U. 8. ¡50, 24 L. Ed. 349, the case, upon its merits, depended solely upon the construction to he given to a clause in a policy of insurance in these words, “the risk to be suspended while vessel is at Raker’s Island loading,” and turned upon the point whether that clause meant “while the vessel is at Raker’s Island for the purpose of loading,” or “while it is at said island actually loading.” The supreme court held the foimer (o be the true meaning, quoting, with approval, from Tayl. Ev. §§ 1082, 1085, as follows:
*212“Whatever'be the nature of the document under review, the object is to discover the intention of the writer, as evidenced by the words he has used; and, in order to do this, the judge must put himself in the writer’s place, and then see .how the terms of the instrument affect the property or subject-matter. * * * It may, and indeed it often does, happen that, in consequence of the surrounding circumstances being proved in evidence, the courts give to the instrument, thus relatively considered, an interpretation very different from that which it would have received had it been considered in the abstract."
In applying these principles, the court said:
“The whole reason of the thing and the object in view point to the intent of protecting themselves while the vessel was in that exposed place for the purpose referred to, not merely to protect themselves while loading was actually going on.”
—And therefore that intent was given effect, although it was expressly conceded that, “taking this clause in absolute literality, the risk was only to be suspended when loading was actually going on.”
ISTo construction of any contract can be a just one which does not hold the parties to their entire agreement, and I do not think that justice can be attained by sustaining either party’s demand of a contractual right, however fundamental, when the terms and conditions upon which the right was acquired have not been fulfilled. By the originál agreement in this case, the right to allowance was made dependent upon the making of claim within three months. Without such claim there was no right. Courts of law cannot make or alter contracts, and there does not appear to me to be any reason for desiring to do so in the present instance. USTo hardship was inflicted upon the plaintiff in error by confining him to the claim for 16 acres, which he had made in due season, for to this he had agreed, and it may safely be assumed that he made that claim advisedly, and with a full appreciation of his own interest. But, on the other hand, it does seem to me that it would have been most unfair to the defendant in error to. have required him to meet on the trial the untimely claim for a shortage either of 26 acres or 45 acres, although, for manifest good reason, he had by his contract of sale protected himself against any such demand being set up.